Citation Nr: 1432565	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for gastroenteritis (claimed as stomach problems).
 
3.  Entitlement to service connection for residuals of a muscle disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his former wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, gastroenteritis, and residuals of a muscle disorder.  The Veteran filed a timely notice of disagreement with these three issues, and in June 2010, the RO issued a statement of the case (SOC) addressing all three issues.  In June 2010, the Veteran submitted a substantive appeal (VA Form 9) on which he indicated that he was only appealing the claim for service connection for bilateral hearing loss.  

In March 2013, the Veteran and his former wife, P.T., testified at a Travel Board hearing at the RO before a now retired Veterans' Law Judge (VLJ).  At the hearing, when the VLJ stated that there was only one issue on appeal (service connection for bilateral hearing loss), the Veteran's representative indicated that he thought the other two issues (service connection for gastroenteritis and for a muscle condition) were included with the appeal.  In a November 2013 remand for additional development, the Board waived the requirement that there be a substantive appeal regarding the two other issues.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  The case was thereafter returned to the Board.  For the reasons discussed below another remand is warranted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

As noted above, a travel board hearing was held in March 2013.  Subsequently, the presiding VLJ retired from the Board.  Applicable law and regulations require that the VLJ who conducts a hearing must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In correspondence dated June 2014, the Veteran was notified of the retirement of the VLJ who presided over his March 2013 hearing, and offered the opportunity to be scheduled for another hearing.  In July 2014, the Veteran requested a new hearing, to be held at the RO before a traveling VLJ.  The appeal is therefore remanded for appropriate action pursuant to this request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



